DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 01/31/2020 has been accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea as follows except where strikethrough: 
“…(independent Claim 1) / “ (independent Claim 11)
	“receiving a respective number of totes for each respective order of one or more orders; determining, using a first set of rules, when the respective number of totes for a respective order of the one or more orders can be reduced; when the respective number of totes is determined to be able to be reduced, reducing, using a second set of rules, the respective number of totes for the respective order to a respective reduced number of totes for the respective order of the one or more orders; comparing the respective number of totes for the respective order to the respective reduced 
  
	“wherein determining, using the first set of rules, when the respective number of totes for the respective order of the one or more orders can be reduced comprises: determining, using the first set of rules, a theoretical minimum number of totes for the respective order; comparing the theoretical minimum number of totes for the respective order with the respective number of totes; and when the theoretical minimum number of totes for the respective order is less than the respective number of totes, determining that the respective number of totes can be reduced”(dependent Claims 2, 12)
	 
	“wherein the first set of rules comprise: calculating a respective total volume for items in the respective order; and dividing the respective total volume for the items in the respective order by a maximum volume capacity for each tote to determine the theoretical minimum number of totes for the respective order”
(dependent Claims 3, 13)
	“wherein the first set of rules comprise: calculating a respective total weight for items in the respective order; and dividing the respective total weight for the items in the respective order by a maximum weight capacity for each tote to determine the theoretical minimum number of totes for the respective order”                          (dependent Claims 4, 14)
	“wherein the second set of rules comprise: creating one or more infeasible totes using items in the respective number of totes for the respective order; determining, using a third set of rules and a respective infeasible tote ratio for the one or more infeasible totes, when a first respective item of the items in a first respective tote of the respective number of totes for the respective order cannot be swapped with a second respective item of the items in a second tote of the respective number of totes for the respective order; and when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order, increasing a minimum number of totes for the respective 
	“wherein the third set of rules comprise: executing a large scale neighborhood search using the respective infeasible tote ratio”                                   (dependent Claims 6, 16)
“ (dependent Claim 7):
	“repeating (1) determining when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order and (2) increasing the minimum number of totes for the respective order until the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order; and when the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order, setting the respective reduced number of totes for the respective order as a current number of totes for the respective order”(dependent Claims 7, 17)
	“wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum volume capacity of each tote of the respective number of totes for the respective order”(dependent Claims 8, 18)
	 “wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum weight capacity of each tote of the respective number of totes for the respective order”     (dependent Claims 9, 19)
	 “        (dependent Claim 10): 
	 “when the respective number of totes for the respective order is compared to be not equal to the respective reduced number of totes for the respective order: reducing, using the second set of rules, the respective reduced number of totes for the respective order to a respective further reduced number of totes for the respective order of the one or more orders; comparing the respective reduced number of totes for the respective order to the respective further reduced number of totes for the respective order; and when the respective reduced number of totes for the respective order is equal to the respective further reduced number of totes for the respective order, facilitating displaying, on the electronic device to the picker, the respective reduced number of totes for the respective order”  (dependent Claims 10, 20)

	Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
	Here the claims recite fundamental economic practices, commercial interactions /managing interactions following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I]. 
        Examiner first points to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization was found to be a fundamental economic concept1.
	Here, such abstract management of fundamental economic practices, commercial interactions following instructions and rules of abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is implemented through “Mathematical Relationships” expressed in words [MPEP 2106.04 (a)(2) I]. For example, such algorithmic loops implement the management of the respective economic practices and commercial interactions as recited in at least independent Claims 1, 11.
	Other evidence of abstract use “Mathematical Relationships” expressed in words to implement the abstract “Certain Methods of Organizing Human Activities” is found at  dependent Claims 2, 12 and  at least dependent Claims 4, 14.
		
--------------------------------------------------------------------------------------------------------------------- 
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method through mathematical algorithm on a general purpose computer, as recited in the pending claims, does not integrate the abstract idea into a practical application. 
	Another example of applying abstract idea is use of computer to store data2 [here “non-transitory computer-readable storage devices storing computing instructions” at independent Claim 1 and similarly phrased at independent Claim 11] and performing other economic tasks [here identified above] as well as monitoring audit log data that is executed on a general-purpose computer.
	The same “apply it” rationale pertains to requiring use of software [here “computing instructions”] to tailor [here “select”, “merge” “swap”] information [here “totes”] and provide it to user on a generic computer3 [here “facilitating displaying the combination of a number of totes and a picker” at independent Claims 1,11].
	
Dependent Claims 2-10, 12-20 further narrow the above combination of collecting information, analyzing information and displaying certain results of the collection and analysis, by random selection, swapping, repetitions etc. 
 	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 


---------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). 	
	MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions: 
* gather statistics / electronic recordkeeping / recording a customer’s order 
* electronically extracting data / sorting information 
* performance of repetitive calculations and arrangement  of such information into a hierarchy.
Claims 1-20 although directed to statutory categories (“system” or machine, “method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-20 are not patent 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajhowa et al (US 2019/0325377).

Regarding claim 1, the prior art discloses a system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform: receiving a respective number of totes for each respective order of one or more orders; determining, using a first set of rules, when the respective number of totes for a respective order of the one or more orders can be reduced; when the respective number of totes is determined to be able to be reduced, reducing, using a second set of rules, the respective number of totes for the respective order to a respective reduced number of totes for the respective order of the one or more orders; comparing the respective number of totes for the respective order to the respective reduced number of totes for the respective order; and when the respective number of totes for the respective order is compared to be equal to the respective reduced number of totes for the respective order, facilitating displaying, on an electronic device to a picker, the respective number of totes for the respective order (see at least paragraphs [0030-0036]). Regarding claim 2, the prior art discloses  the system of claim 1, wherein determining, using the first set of rules, when the respective number of totes for the respective order of the one or more orders can be reduced comprises: determining, using the first set of rules, a theoretical minimum number of totes for the respective order; comparing the theoretical minimum number of totes for the respective order with the respective number of totes; and when the theoretical minimum number of totes for the respective order is less than the respective number of totes, determining that the respective number of totes can be reduced I(see at least paragraph [0036]). Regarding claim 3, the prior art discloses  the system of claim 2, wherein the first set of rules comprise: calculating a respective total volume for items in the respective order; and dividing the respective total volume for the items in the respective order by a maximum volume capacity for each tote to determine the theoretical minimum number of totes for the respective order (see at least paragraph [0034]). Regarding claim 4, the prior art discloses  the system of claim 2, wherein the first set of rules comprise: calculating a respective total weight for items in the respective order; and dividing the respective total weight for the items in the respective order by a maximum weight capacity for each tote to determine the theoretical minimum number of totes for the respective order (see at least paragraph [0026]). Regarding claim 5, the prior art discloses  the system of claim 1, wherein the second set of rules comprise: creating one or more infeasible totes using items in the respective number of totes for the respective order; determining, using a third set of rules and a respective infeasible tote ratio for the one or more infeasible totes, when a first respective item of the items in a first respective tote of the respective number of totes for the respective order cannot be swapped with a second respective item of the items in a second tote of the respective number of totes for the respective order; and when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order, increasing a minimum number of totes for the respective order by one tote (see at least paragraphs [0034 and 0035]). Regarding claim 6, the prior art discloses  the system of claim 5, wherein the third set of rules comprise: executing a large scale neighborhood search using the respective infeasible tote ratio (see at least paragraph [0032]). Regarding claim 7, the prior art discloses the system of claim 5, wherein the computing instructions are further configured to run on the one or more processors and perform: repeating (1) determining when the first respective item in the first respective tote for the respective order cannot be swapped with the second respective item in the second respective tote for the respective order and (2) increasing the minimum number of totes for the respective order until the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order; and when the first respective item in the first respective tote for the respective order can be swapped with the second respective item in the second respective tote for the respective order, setting the respective reduced number of totes for the respective order as a current number of totes for the respective order (see at least paragraphs [0034 and 0035]). Regarding claim 8, the prior art discloses  the system of claim 1, wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum volume capacity of each tote of the respective number of totes for the respective order (see at least paragraph [0017] to Rajkhowa et al). Regarding claim 9, the prior art discloses  the system of claim 1, wherein the second set of rules comprise: executing a greedy tote reduction algorithm using a maximum weight capacity of each tote of the respective number of totes for the respective order (see at least paragraph [0017] to Rajkhowa et al). Regarding claim 10, the prior art discloses  the system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform: when the respective number (see at least paragraphs [0030 and [0033]). 

Claims 11-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)